AFFIRM; and Opinion Filed February 25, 2015.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00029-CR

                           JORGE LUIS ALEJANDRO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-58523-L

                               MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       Jorge Luis Alejandro appeals his conviction for robbery.          In two issues, appellant

contends the sentence violates his constitutional rights. We affirm the trial court’s judgment.

       Appellant waived a jury and pleaded guilty before the trial court to robbery. See TEX.

PENAL CODE ANN. § 29.02(a) (West 2011). Appellant also pleaded true to two enhancement

paragraphs alleging prior felony convictions. After finding appellant guilty and the enhancement

paragraphs true, the trial court assessed punishment at twenty-five years’ imprisonment.

       Appellant contends the twenty-five-year sentence is grossly disproportionate to the

offense and inappropriate to the offender, in violation of the United States and Texas
Constitutions. See U.S. CONST. amend. VIII; TEX. CONST. art. I, § 13. Appellant asserts he

committed the offenses to support his “serious drug and alcohol addictions,” he needed

treatment, not incarceration, and that the trial court should have imposed a lighter sentence. The

State responds that appellant failed to preserve his complaints for appellate review and

alternatively, the sentence is within the statutory punishment range for an habitual offender.

           Appellant did not complain about the sentence either at the time it was imposed or in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d at 723.

Thus, he has not preserved this issue for appellate review.

           Moreover, punishment that is assessed within the statutory range for an offense is neither

excessive nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex.

App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). Appellant was convicted of the second-degree felony offense of robbery. See TEX. PEN.

CODE ANN. § 29.02(b). He pleaded true to the two alleged enhancement paragraphs, and was

sentenced as an habitual offender.                         The statutory punishment range was imprisonment for

twenty-five to ninety-nine years or life. See TEX. PENAL CODE ANN. § 12.42(d) (West 2011).

Appellant’s twenty-five-year sentence is at the bottom of the statutory range. Once the trial court

found appellant guilty and the enhancement paragraphs true, there was no “lighter” sentence the

trial court could have imposed. 1 See id. We overrule appellant’s two issues.




1
  Appellant’s prayer for relief is for a new punishment hearing. Appellant does not challenge either the trial court’s finding appellant guilty or
finding the enhancement paragraphs true.



                                                                        -2-
       We affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

140029F.U05




                                               -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JORGE LUIS ALEJANDRO, Appellant                   Appeal from the Criminal District Court
                                                  No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00029-CR       V.                       F13-58523-L).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Francis and Whitehill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 25, 2015.




                                            -4-